NUMBER 13-14-00166-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JOSE MARCOS MONTALVO, INDIVIDUALLY,
AND MARCOS MONTALVO D/B/A
MONTALVO ROOFING & CONSTRUCTION,                                      Appellants,

                                        v.

ADOLFO VELA, INDIVIDUALLY AND
ADOLFO VELA D/B/A ADELCO ENTERPRISES,                                  Appellees.


                  On appeal from the 275th District Court
                        of Hidalgo County, Texas.


                                    ORDER

            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      Appellants, Jose Marcos Montalvo, individually, and Marcos Montalvo d/b/a/

Montalvo Roofing & Construction, have filed a motion to disqualify opposing counsel,

Harold K. Tummel, and the law firm Tummel & Casso, and its attorneys, from further

representation of appellees, Adolfo Vela, individually, and Adolfo Vela d/b/a Adelco
Enterprises.   Appellees have filed a verified response to the motion to disqualify.

Among other issues raised in the motion to disqualify, appellants contend that counsel’s

wholly owned corporation purchased the real property at issue in this appeal.

       The Court, having examined and fully considered the motion to disqualify and the

verified response, is of the opinion that this appeal should be abated and remanded to

the trial court for consideration. Accordingly, we ABATE this matter and REMAND it to

the trial court in order for the trial court to consider the foregoing matters regarding

whether or not counsel should be disqualified.

       The trial court is ordered to immediately cause notice to be given and conduct a

hearing on this matter. The trial court shall make and file appropriate findings of fact and

conclusions of law and cause them to be included in a clerk's record; cause the hearing

to be transcribed and included in a reporter's record; and have these records forwarded

to the Clerk of this Court within thirty days from the date of this order. If the trial court

requires additional time to comply, the trial court should so notify the Clerk of this Court.

If the parties to this appeal wish to provide this Court with any briefing regarding the trial

court’s findings and conclusions, any such briefing will be due in this Court within ten days

after rendition of those findings and conclusions. Appellants’ motion for disqualification

will be CARRIED WITH THE CASE pending receipt of the foregoing records and briefing,

if any, and further order of the Court.

       It is so ORDERED.

                                                         PER CURIAM

Delivered and filed the
4th day of February, 2015.


                                              2